DENNIS, Justice,
concurring.
The suggestion that the alerting of the defendant by the investigating officers of his status as a possible suspect in the homicide is relevant to the manner in which the magistrate scrutinizes the affidavit for probable cause is insupportable. Illinois v. Gates, 462 U.S. 213, 103 S.Ct. 2317, 76 L.Ed.2d 527 (1983), does not even imply that the magistrate should in any way consider this factor. Furthermore, the majority’s observation, 436 So.2d 456, that the “identification and apprehension of the offender needed to be accomplished with all possible haste” is irrelevant to the issue at hand: whether the magistrate had sufficient information from the reconstructed affidavit to support the finding of probable cause.